Mr. Justice Scanlan delivered the opinion of the court. 3. Brokers, § 90*—evidence as to ability,of purchaser to perform. In an action by a broker for a real estate commission, where although it appeared that a third party did not have title to property which he agreed to exchange for defendant’s, there was evidence tending to prove that he had a right to demand that the property be deeded to himself or to any one whom he might designate, and he actually procured the delivery of the property to the defendant in exchange for the property mentioned in the contract as belonging to the defendant, evidence held to require submission to the jury the question whether such third party was ready, able and willing to carry out his part of the contract for the exchange of the properties.